Case 3:19-cv-01218-H-LL Document 6 Filed 08/14/19 PageID.48 Page 1 of 11



 1 STEPHEN M. HAYES (SBN 83583)
     STEPHEN P. ELLINGSON (SBN 136505)
 2 TYLER R. AUSTIN (SBN293977)
     HAYES SCOTT BONINO ELLINGSON
 3 GUSLANI SIMONSON & CLAUSE LLP
     999 Skyway Road, Suite 310
 4 San Carlos, California 94070
     Telephone: 650.637.9100
 5 Facsimile: 650.637.8071

 6 Attorneys for Defendant
     THE HANOVER AMERICAN INSURANCE COMPANY
 7
     JAMES H. PYLE, ESQ. (SBN 224121)
 8 LAW OFFICE OF JAMES H. PYLE
     5591 Linda Rosa Ave.
 9 La Jolla, California 92037
     Jimpyle44@gmail.com
10 Telephone: (858) 243-4217
     Facsimile: (858) 459-1329
11
     CRAIG A. MILLER, ESQ. (116030)
12 PATRICK A. CALHOON, ESQ. (249149)
     MILLER & CALHOON
13 270 E. Douglas Ave
     El Cajon, CA 92020
14 Tel: (619) 231-9449
     Fax: (619) 231 -8168
15
     Attorneys for Plaintiffs
16 UNDERWATER KINETICS, LLP and
     ALAN K. UKE
17

18                              UNITED STATE DISTRICT COURT

19                        SOUTHERN DISTRICT OF CALIFORNIA

20 UNDERWATER KINETICS LLP, a                 CASE NO. 3:19-CV-01218-H-LL
   California Limited Liability
21 Partnership; ALAN K. UKE, an
   individual,                                STIPULATED PROTECTIVE ORDER
22
                     Plaintiffs,
23
           vs.
24
     THE HANOVER AMERICAN
25 INSURANCE COMPANY, a New
     Hampshire Corporation; and DOES
26 1 through 20,

27                   Defendants.
28

     1042608
                 STIPULATED PROTECTIVE ORDER – CASE NO.: 3:19-CV-01218-H-LL
Case 3:19-cv-01218-H-LL Document 6 Filed 08/14/19 PageID.49 Page 2 of 11



 1         The Court recognizes that at least some of the documents and information
 2 ("materials") being sought through discovery in the above-captioned action are, for

 3 competitive reasons, normally kept confidential by the parties. The parties have

 4 agreed to be bound by the terms of this Protective Order (“Order”) in this action.

 5         The materials to be exchanged throughout the course of the litigation between
 6 the parties may contain trade secret or other confidential research, technical, cost,

 7 price, marketing or other commercial information, as is contemplated by Federal

 8 Rule of Civil Procedure 26(c)(1)(G). The purpose of this Order is to protect the

 9 confidentiality of such materials as much as practical during the litigation.

10 THEREFORE:
                                       DEFINITIONS
11         1.     The term "confidential information" will mean and include information
12 contained or disclosed in any materials, including documents, portions of documents,

13 answers to interrogatories, responses to requests for admissions, trial testimony,

14
     deposition testimony, and transcripts of trial testimony and depositions, including
15
     data, summaries, and compilations derived therefrom that is deemed to be
16
     confidential information by any party to which it belongs.
17
           2.     The term "materials" will include, but is not be limited to: documents;
18
     correspondence; memoranda; bulletins; blueprints; specifications; customer lists or
19
     other material that identify customers or potential customers; price lists or schedules
20
     or other matter identifying pricing; minutes; telegrams; letters; statements; cancelled
21
     checks; contracts; invoices; drafts; books of account; worksheets; notes of
22
     conversations; desk diaries; appointment books; expense accounts; recordings;
23
     photographs; motion pictures; compilations from which information can be obtained
24
     and translated into reasonably usable form through detection devices; sketches;
25
     drawings; notes (including laboratory notebooks and records); reports; instructions;
26
     disclosures; other writings; models and prototypes and other physical objects.
27
           3.     The term "counsel" will mean outside counsel of record, and other
28

     1042608                             -1-
                 STIPULATED PROTECTIVE ORDER – CASE NO.: 3:19-CV-01218-H-LL
Case 3:19-cv-01218-H-LL Document 6 Filed 08/14/19 PageID.50 Page 3 of 11



 1 attorneys, paralegals, secretaries, and other support staff employed in the law firms

 2 identified below: Miller & Calhoon and Law Office of James H. Pyle, counsel for

 3 plaintiffs, and Hayes Scott Bonino Ellingson Guslani Simonson & Clause, LLP,

 4 counsel for defendant, The Hanover American Insurance Company. “Counsel” also

 5 includes all in-house attorneys for plaintiffs and defendant.

 6                                  GENERAL RULES
 7
           4.    Each party to this litigation that produces or discloses any materials,

 8
     answers to interrogatories, responses to requests for admission, trial testimony,

 9 deposition testimony, and transcripts of trial testimony and depositions, or

10 information that the producing party believes should be subject to this Protective

11 Order may designate the same as "CONFIDENTIAL."               Any party may designate
12 information as "CONFIDENTIAL" only if, in the good faith belief of such party and

13 its counsel, such information constitutes a trade secret or other confidential research,

14 development, or commercial information, such that the unrestricted disclosure of

15 such information could be potentially prejudicial to the business or operations of

16 such party.

17         5.    Whenever a deposition taken on behalf of any party involves a
18 disclosure of confidential information of any party:

19               a.     the deposition or portions of the deposition must be designated as
20                      containing confidential information subject to the provisions of
21                      this Order; such designation must be made on the record
22                      whenever possible, but a party may designate portions of
23                      depositions   as     containing   confidential   information   after
24                      transcription of the proceedings; [A] party will have until
25
                        fourteen (14) days after receipt of the deposition transcript to
26
                        inform the other party or parties to the action of the portions of
27
                        the transcript to be designated "CONFIDENTIAL"
28

     1042608                               -2-
                 STIPULATED PROTECTIVE ORDER – CASE NO.: 3:19-CV-01218-H-LL
Case 3:19-cv-01218-H-LL Document 6 Filed 08/14/19 PageID.51 Page 4 of 11



 1                b.       the disclosing party will have the right to exclude from
 2                         attendance at the deposition, during such time as the confidential
 3                         information is to be disclosed, any person other than the
 4                         deponent, counsel (including their staff and associates), the court
 5                         reporter, and the person(s) agreed upon pursuant to paragraph 7
 6                         below; and
 7                c.       the originals of the deposition transcripts and all copies of the
 8
                           deposition must bear the legend "CONFIDENTIAL," and the
 9
                           original or any copy ultimately presented to a court for filing
10
                           must not be filed unless it can be accomplished under seal,
11
                           identified as being subject to this Order, and protected from being
12
                           opened except by order of this Court.
13
           6.     All confidential information designated as "CONFIDENTIAL" must not
14
     be disclosed by the receiving party to anyone other than those persons designated
15
     within this order and must be handled in the manner set forth below and, in any
16
     event, must not be used for any purpose other than in connection with this litigation,
17
     unless and until such designation is removed either by agreement of the parties, or by
18
     order of the Court.
19
           7.     Information designated "confidential" must be viewed only by counsel
20
     (as defined in paragraph 3) of the receiving party, by court personnel, and by the
21
     additional individuals listed below, provided each such individual has read this
22
     Order in advance of disclosure and has agreed in writing to be bound by its terms:
23

24
                  a)       Independent experts who have signed the “Acknowledgment and

25                         Agreement to Be Bound” (Exhibit A);

26                b)       Executives who are required to participate in policy decisions

27                         with reference to this action, and who have signed the

28                         “Acknowledgment and Agreement to Be Bound” (Exhibit A);

     1042608                               -3-
                 STIPULATED PROTECTIVE ORDER – CASE NO.: 3:19-CV-01218-H-LL
Case 3:19-cv-01218-H-LL Document 6 Filed 08/14/19 PageID.52 Page 5 of 11



 1                c)    Technical personnel of the parties with whom Counsel for the
 2                      parties find it necessary to consult, in the discretion of such
 3                      counsel, in preparation for trial of this action, and who have
 4                      signed the “Acknowledgment and Agreement to Be Bound”
 5                      (Exhibit A); and
 6                d)    Stenographic and clerical employees associated with the
 7                      individuals identified above, and who have signed the
 8
                        “Acknowledgment and Agreement to Be Bound” (Exhibit A).
 9
           8.     With respect to material designated "CONFIDENTIAL" any person
10
     indicated on the face of the document to be its originator, author or a recipient of a
11
     copy of the document, may be shown the same.
12
           9.     Before any materials produced in discovery, answers to interrogatories,
13
     responses to requests for admissions, deposition transcripts, or other documents
14
     which are designated as confidential information are filed with the Court for any
15
     purpose, the party seeking to file such material must seek permission of the Court to
16
     file the material under seal. The initial application to file under seal must be made
17
     by the party seeking to file material that has been designated as confidential, but the
18
     burden is on the party designating the confidential materials to make the requisite
19
     showing of good cause, and if the Court rejects the showing, the party seeking to file
20
     may file the document on the public docket.
21
           10.    At any stage of these proceedings, any party may object to a designation
22
     of the materials as confidential information. The party objecting to confidentiality
23

24
     must notify, in writing, counsel for the designating party of the objected-to materials

25 and the grounds for the objection. If the dispute is not resolved consensually

26 between the parties within seven (7) days of receipt of such a notice of objections,

27 the objecting party may move the Court for a ruling on the objection. The materials

28 at issue must be treated as confidential information, as designated by the designating

     1042608                               -4-
                 STIPULATED PROTECTIVE ORDER – CASE NO.: 3:19-CV-01218-H-LL
Case 3:19-cv-01218-H-LL Document 6 Filed 08/14/19 PageID.53 Page 6 of 11



 1 party, until the Court has ruled on the objection or the matter has been otherwise

 2 resolved.

 3         11.   All confidential information must be held in confidence by those
 4 inspecting or receiving it, and must be used only for purposes of this action. Counsel

 5 for each party, and each person receiving confidential information must take

 6 reasonable precautions to prevent the unauthorized or inadvertent disclosure of such

 7 information. If confidential information is disclosed to any person other than a

 8
     person authorized by this Order, the party responsible for the unauthorized
 9
     disclosure must immediately bring all pertinent facts relating to the unauthorized
10
     disclosure to the attention of the other parties and, without prejudice to any rights
11
     and remedies of the other parties, make every effort to prevent further disclosure by
12
     the party and by the person(s) receiving the unauthorized disclosure.
13
           12.   No party will be responsible to another party for disclosure of
14
     confidential information under this Order if the information in question is not
15
     labeled or otherwise identified as such in accordance with this Order.
16
           13.   If a party, through inadvertence, produces any confidential information
17
     without labeling or marking or otherwise designating it as such in accordance with
18
     this Order, the designating party may give written notice to the receiving party that
19
     the document or thing produced is deemed confidential information, and that the
20
     document or thing produced should be treated as such in accordance with that
21
     designation under this Order. The receiving party must treat the materials as
22
     confidential, once the designating party so notifies the receiving party. If the
23

24
     receiving party has disclosed the materials before receiving the designation, the

25 receiving party must notify the designating party in writing of each such disclosure.

26 Counsel for the parties will agree on a mutually acceptable manner of labeling or

27 marking the inadvertently produced materials as "CONFIDENTIAL" - SUBJECT

28 TO PROTECTIVE ORDER.

     1042608                             -5-
                 STIPULATED PROTECTIVE ORDER – CASE NO.: 3:19-CV-01218-H-LL
Case 3:19-cv-01218-H-LL Document 6 Filed 08/14/19 PageID.54 Page 7 of 11



 1            14.   Nothing within this order will prejudice the right of any party to object
 2 to the production of any discovery material on the grounds that the material is

 3 protected as privileged or as attorney work product.

 4            15.   Nothing in this Order will bar counsel from rendering advice to their
 5 clients with respect to this litigation and, in the course thereof, relying upon any

 6 information designated as confidential information, provided that the contents of the

 7 information must not be disclosed.

 8
              16.   This Order will be without prejudice to the right of any party to oppose
 9
     production of any information for lack of relevance or any other ground other than
10
     the mere presence of confidential information. The existence of this Order must not
11
     be used by either party as a basis for discovery that is otherwise improper under the
12
     Federal Rules of Civil Procedure.
13
              17.   Nothing within this order will be construed to prevent disclosure of
14
     confidential information if such disclosure is required by law or by order of the
15
     Court.
16
              18.   Upon final termination of this action, including any and all appeals,
17
     counsel for each party must, upon request of the producing party, return all
18
     confidential information to the party that produced the information, including any
19
     copies, excerpts, and summaries of that information, or must destroy same at the
20
     option of the receiving party, and must purge all such information from all machine-
21
     readable media on which it resides. Notwithstanding the foregoing, counsel for each
22
     party may retain all pleadings, briefs, memoranda, motions, and other documents
23

24
     filed with the Court that refer to or incorporate confidential information, and will

25 continue to be bound by this Order with respect to all such retained information.

26 Further, attorney work product materials that contain confidential information need

27 not be destroyed, but, if they are not destroyed, the person in possession of the

28 attorney work product will continue to be bound by this Order with respect to all

     1042608                                -6-
                    STIPULATED PROTECTIVE ORDER – CASE NO.: 3:19-CV-01218-H-LL
Case 3:19-cv-01218-H-LL Document 6 Filed 08/14/19 PageID.55 Page 8 of 11



 1 such retained information.

 2         19.    The restrictions and obligations set forth within this order will not apply
 3 to any information that: (a) the parties agree should not be designated confidential

 4 information; (b) the parties agree, or the Court rules, is already public knowledge; (c)

 5 the parties agree, or the Court rules, has become public knowledge other than as a

 6 result of disclosure by the receiving party, its employees, or its agents in violation of

 7 this Order; or (d) has come or will come into the receiving party's legitimate

 8
     knowledge independently of the production by the designating party. Prior
 9
     knowledge must be established by pre-production documentation.
10
           20.    The restrictions and obligations within this order will not be deemed to
11
     prohibit discussions of any confidential information with anyone if that person
12
     already has or obtains legitimate possession of that information.
13
           21.    Transmission by email or some other currently utilized method of
14
     transmission is acceptable for all notification purposes within this Order.
15
           22.    This Order may be modified by agreement of the parties, subject to
16
     approval by the Court.
17
           23.    The Court may modify the protective order in the interests of justice or
18
     for public policy reasons, or for good cause shown. The parties prefer that the Court
19
     provide them with notice of the Court's intent to modify the Order and the content of
20
     those modifications, prior to entry of such an order.
21
           24.    Filing Under Seal. No document shall be filed under seal, and the Court
22
     shall not be required to take any action, without separate prior order by the Judge
23

24
     before whom the hearing or proceedings will take place, after application by the

25 affected party with appropriate notice to opposing counsel. The parties shall follow

26 and abide by applicable law, including Civil Local Rule 79.2, Section 2.j of the

27 Electronic Case Filing Administrative Policies and Procedures, and the chambers

28 rules, with respect to filing documents under seal. A sealing order may issue only

     1042608                             -7-
                 STIPULATED PROTECTIVE ORDER – CASE NO.: 3:19-CV-01218-H-LL
Case 3:19-cv-01218-H-LL Document 6 Filed 08/14/19 PageID.56 Page 9 of 11



 1 upon a request that establishes that the document, or portions thereof, is privileged or

 2 otherwise subject to protection under the law. The request must be narrowly tailored

 3 to seek sealing only of sensitive personal or confidential information. An unredacted

 4 version of the document, identifying the portions subject to the motion to seal, must

 5 be lodged with the motion to seal. A redacted version of the document must be

 6 publicly filed simultaneously with the motion or ex parte application to file under

 7 seal.

 8
           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9

10

11
     Dated: August 14, 2019         HAYES SCOTT BONINO ELLINGSON
12                                  GUSLANI SIMONSON & CLAUSE LLP
13

14                                  By        /s/ Tyler R. Austin
                                           STEPHEN M. HAYES
15                                         STEPHEN P. ELLINGSON
                                           TYLER R. AUSTIN
16                                         Attorneys for Defendant
                                           THE HANOVER AMERICAN INSURANCE
17                                         COMPANY
18

19
     Dated: August 14, 2019         LAW OFFICE OF JAMES H. PYLE
20

21
                                    By        /s/ James H. Pyle
22                                         JAMES H. PYLE
                                           Attorneys for Plaintiffs
23                                         UNDERWATER KINETICS, LLP and ALAN
                                           K. UKE
24

25

26

27

28

     1042608                             -8-
                STIPULATED PROTECTIVE ORDER – CASE NO.: 3:19-CV-01218-H-LL
Case 3:19-cv-01218-H-LL Document 6 Filed 08/14/19 PageID.57 Page 10 of 11



 1 Dated: August 14, 2019          MILLER & CALHOON
 2

 3                                 By        /s/ Craig A. Miller
                                          CRAIG A. MILLER
 4                                        Attorneys for Plaintiffs
                                          UNDERWATER KINETICS, LLP and ALAN
 5                                        K. UKE
 6

 7
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 8

 9
           DATED: ___________________ ____________________________
10                                    United States District/Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1042608                            -9-
               STIPULATED PROTECTIVE ORDER – CASE NO.: 3:19-CV-01218-H-LL
Case 3:19-cv-01218-H-LL Document 6 Filed 08/14/19 PageID.58 Page 11 of 11



 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4 __________________________________________________________ [print or

 5 type full address], declare under penalty of perjury that I have read in its entirety and

 6 understand the Stipulated Protective Order that was issued by the United States

 7 District Court for the Southern District of California on _______________________

 8 [date] in the case of Underwater Kinetics, LLP, et al. v. The Hanover American

 9 Insurance Company, Case No. 3:19-CV-01218-H-LL. I agree to comply with and to

10 be bound by all the terms of this Stipulated Protective Order and I understand and

11 acknowledge that failure to so comply could expose me to sanctions and punishment

12 in the nature of contempt. I solemnly promise that I will not disclose in any manner

13 any information or item that is subject to this Stipulated Protective Order to any

14 person or entity except in strict compliance with the provisions of this Order.

15         I further agree to submit to the jurisdiction of the United States District Court
16 for the Southern District of California for the purpose of enforcing the terms of this

17 Stipulated Protective Order, even if such enforcement proceedings occur after

18 termination of this action.

19         I hereby appoint __________________________ [print or type full name] of
20 _______________________________________ [print or type full address and

21 telephone number] as my California agent for service of process in connection with

22 this action or any proceedings related to enforcement of this Stipulated Protective

23 Order.

24         Date: ______________________________________
25         City and State where sworn and signed:
26 _________________________________

27         Printed name: _______________________________
28         Signature: __________________________________
     1042608
                  STIPULATED PROTECTIVE ORDER – CASE NO.: 3:19-CV-01218-H-LL
